Citation Nr: 1610597	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested. 

The Veteran had active military service from February 1952 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss with tinnitus.  On his application for compensation received in April 2011, the Veteran reported that his hearing loss and tinnitus began in 1953.  

The Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

In June 2009, the Veteran reported that he experienced military noise exposure, post-service occupational noise exposure, and post-service recreational noise exposure.  He reported that he spent two years in the Army as a combat infantry engineer and experienced acoustic trauma as a result of a concussion grenade.  The Veteran specifically noted that he was subjected to a concussion grenade when he was in Korea, and the explosion, in fact, knocked him out.  The Veteran also noted that after service, he was exposed to acoustic trauma in his employment as a diesel locomotive engineer and while hunting.

In April 2011, the Veteran reported a thirty-plus-year history of decreased hearing and that he had used hearing aids for the last 30 years.  He denied any tinnitus, but noted a history of remote acoustic trauma.  In May 2011, he attributed the onset of his hearing loss to combat noise exposure in Korea.  The Veteran also reported that he then worked as a railroad engineer and had worked as such for some thirty years and did not wear hearing protection.  At a VA psychiatric consultation in May 2011, the Veteran reported that he suffered an explosive concussion during combat, experiencing loss of consciousness and bleeding from his ears as a result.  The Veteran reported that he was told by his lieutenant that he was going to be evacuated and recommended for a "Purple Star" award; however the following day the lieutenant was killed by a mortar explosion, decapitating him.  The Veteran reported that he was involved in carrying the lieutenant's body out of the trench in which he was killed.  Following those incidents, he was assigned to duty as a cook.  

The Veteran underwent VA examination in March 2012 at which time he reported an in-service incident where he experienced a "concussion grenade" which caused him to lose consciousness and hearing after which he was sent to cooking school.  He also underwent a VA psychiatric examination in April 2012 at which time he reported that he was in the Korean War in 1953, that he worked on the railroad as an engineer after the service running freight trains, and that he retired in 1987.  He reported that he was in the 4th Infantry Division in 1953, that he was in combat at the Demilitarized Zone (DMZ) in Korea, and that a concussion grenade was thrown in the trench where he was positioned, and he was "knocked out."

The Veteran provides a competent and credible account of combat acoustic trauma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the only available service department record, a DD Form 214, confirms that his most significant duty assignment was Company A 179th Infantry in Korea tending to corroborate his reported Military Occupational Specialty (MOS) and account of combat related acoustic trauma.  Thus, the Board finds that the Veteran served in combat in Korea, and his account of acoustic trauma is consistent with the circumstances, conditions and hardships of service.  38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); 38 C.F.R. § 3.304(d).  As such, in-service acoustic trauma is conceded. 

The Veteran has also been diagnosed as having a severe to profound bilateral sensorineural hearing loss 59 years after service.  It has not been indicated whether this is the type of hearing loss that might be expected to be due to acoustic trauma as opposed to other etiologies like infection or advancing age.  In view of the factual situation otherwise presented, such opinion should be requested.

While there is an opinion on file, the Board finds that because the March 2012 opinion apparently failed to consider or address the Veteran's competent and credible account of combat-related acoustic trauma, it is incomplete, and inadequate for rating purposes with respect to the claim for service connection for hearing loss. 

As such, the Board requires an additional medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  

The Veteran also seeks service connection for a psychiatric examination.  

At the May 2011 VA psychiatric consultation, there was a negative screening test for depression and a positive screening test for PTSD.  The provider noted that Veteran had been maintained on Alprazolam for about 3 years and stated that it was the only thing that controlled his anxiety.  The provider noted that the Veteran described episodes of anxiety, irritability, and panic lasting for several minutes to about a half hour at a time.  The Veteran was diagnosed as having chronic PTSD and noted that he was experiencing significant anxiety resulting from his sensory isolation due to profound hearing impairment.  

At the April 2012 VA psychiatric examination, the examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria, but had another psychiatric diagnosis, Generalized Anxiety Disorder.  After review of the claims file and interview with the Veteran, the examiner determined that the Generalized Anxiety Disorder could not be linked to service as there was no objective medical evidence of an anxiety disorder that occurred in service or a short duration thereafter that was chronic and he has had no occupational or social dysfunction as a result of a mental disorder.

As it appears that the Veteran's Generalized Anxiety Disorder is possibly related to his profound hearing impairment, this issue is inextricably intertwined with the issue of entitlement to service connection for hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss, tinnitus, or psychiatric disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The Veteran should also be asked to provide the approximate year that he first started treating at the VA medical facility in Syracuse, New York.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The electronic claims file should be forwarded to a VA audiologist for an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The audiologist should consider the evidence in the file to include the conceded acoustic trauma in service in addition to the pertinent audiological testing records and address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus is related to the military service, to include his reported in-service noise exposure.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.  Specifically, it should be indicated whether the type of hearing loss found is likely due to acoustic trauma, or is more likely of a type found secondary to infection, advancing age, or other intercurrent cause.

3.  The case should be reviewed on the basis of the additional evidence.  To the extent findings developed suggest the need for additional psychiatric examination, such examination should be scheduled.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




